Citation Nr: 0123851	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization from 
October 13, 1998 to November 3, 1998.

2.  Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970, and from July 1970 until August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 1998 and June 1999 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  

The issue of entitlement to a temporary total disability 
rating is addressed in the decision below.  The issue of 
entitlement to assignment of a higher initial disability 
rating for PTSD, currently rated as 30 percent disabling, is 
addressed in the REMAND, following the ORDER in this 
decision.

In the Appellant's Brief, dated in September 2001, the 
veteran's representative appears to raise a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.  That claim is referred back to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In a May 1998 rating decision, the veteran was granted 
service connection for PTSD, effective from December 1997. 

3.  From October 13, 1998 to November 3, 1998, the veteran 
was hospitalized in a VA hospital with multiple diagnoses 
including PTSD, major depression, cocaine abuse and a history 
of alcohol dependence.

4.  Upon admission to the VA hospital on October 13, 1998, 
the veteran tested positive for cocaine, and was having 
powerful homicidal ideations; although his hospitalization 
included discussion of his PTSD, there is no indication that 
the purpose of the hospitalization was for treatment of PTSD, 
or that PTSD was treated continuously for 21 days.
 

CONCLUSION OF LAW

The requirements for an award of a temporary total rating 
pursuant to 38 C.F.R. § 4.29, for a period of hospitalization 
from October 13, 1998 to November 3, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a temporary total disability rating for a period 
of hospitalization beginning in October 1998.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, legislation was passed known as the 
Veterans Claims Assistance Act of 2000 ("VCAA").  This law, 
and the accompanying regulations, essentially enhances the 
VA's duty to notify claimant of the evidence needed to 
substantiate a claim, and to assist in development of a 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The Board finds that while this law and 
the regulations were enacted during the pendency of this 
appeal, and thus, have not been considered by the RO, there 
is no prejudice to the veteran in proceeding with this 
appeal, as the requirements for the VCAA have already been 
met in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

According to the law, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. § 
4.29 (2001).  Moreover, notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29(b). 

Initially, the Board notes that in a May 1998 rating 
decision, the veteran was granted service connection for 
PTSD, effective from December 1997.  The record further 
reflects that on October 13, 1998, the veteran was admitted 
to a VA hospital, and discharged on November 3, 1998.  The 
diagnoses included PTSD, major depression, cocaine abuse, and 
a history of alcohol dependence.  There is no dispute that 
the foregoing period of hospitalization was in excess of  21 
days.  See 38 C.F.R. § 4.29.  In fact, the veteran was 
hospitalized for 22 days.  Thus, the sole issue for analysis 
is whether the hospitalization can be characterized as 
treatment for a service-connected disability.

The evidence of record pertaining to the veteran's claim 
under 38 C.F.R. § 4.29 shows that on October 13, 1998 the 
veteran was admitted to the VA hospital in Topeka.  The 
veteran reported having thoughts of hurting himself and 
others.  He specifically noted having a desire to kill his 
eight sisters, who in his opinion became greedy with his 
deceased mother's possessions.  Upon admission, the veteran 
tested positive for cocaine.

During his stay at the VA hospital, the veteran made 
subjective complaints of nightmares and flashbacks, both of 
which related to Vietnam.  The veteran also complained of 
depression, consisting primarily of insomnia, anhedonia, 
hopelessness, poor self-esteem, and vague suicidal ideation.  
A treatment record dated on October 19, 1998, indicates that 
the veteran's chief complaint was feeling suicidal.  It was 
noted that the veteran had a history of multiple 
hospitalizations due to alcohol intoxication, anger 
dyscontrol, and homicidal ideation, as well as PTSD symptoms.  
At this time, he presented with "homicidal ideation towards 
his sisters."  The examiner indicated that he "is to be 
hospitalized to protect his sisters and also himself, as he 
also had some suicidal ideation."  The veteran denied having 
used any drugs or alcohol prior to his admission. 

The medical reports for this period hospitalization reflect 
some discussion of the veteran's service-connected PTSD, 
although the primary focus of treatment pertained to anger 
management.  Given the fact that the veteran was not 
specifically hospitalized for treatment of PTSD from October 
1998 to November 1998, the Board finds that this period of 
hospitalization cannot serve as a basis for a temporary total 
rating under 38 C.F.R. § 4.29.  Moreover, even accepting that 
the period of hospitalization may have included some 
treatment for PTSD, such treatment did not continue in excess 
of 21 days.  38 C.F.R. § 4.29(b).  In reaching this 
conclusion, the Board acknowledges the veteran's subjective 
complaints of nightmares and flashbacks upon admission to the 
hospital, but notes that these complaints were not the 
impetus for his hospitalization, that no specialized 
treatment was administered in response to them, and that 
beyond the first week of care the veteran denied having 
further problems regarding nightmares and flashbacks.  The 
evidence shows that the veteran's primary concern was his 
homicidal and suicidal emotions, which appear to have stemmed 
primarily from a family dispute, and that treatment for these 
problems was not specifically related to his service-
connected PTSD.  Accordingly, the veteran's claim for a 
temporary total rating is denied.


ORDER

The criteria not having been met, the claim for entitlement 
to a temporary total rating, pursuant to 38 C.F.R. § 4.29, 
for a period of hospitalization from October 13, 1998 to 
November 3, 1998, is denied.


REMAND

The veteran is claiming entitlement to a higher initial 
disability rating for his service-connected PTSD.  A review 
of the record reveals that in a May 1998 rating decision, the 
RO granted service connection for PTSD and assigned a 30 
percent evaluation, effective from December 1997.  The 
veteran disagreed with that decision, and initiated this 
appeal. 

The Board has reviewed the medical evidence of record, which 
includes a VA examination report dated in March 1998, and 
numerous VA treatment records and hospitalization reports 
dated from approximately December 1997 to July 2000.  While 
many of those treatment records contain references to PTSD, a 
great deal of those records reflect treatment for alcohol and 
substance abuse.  For example, in a July 2000 VA 
hospitalization report, the veteran was admitted for 
detoxification.  His diagnoses included the following:  Axis 
I, alcohol intoxication; Axis II, alcohol dependence; Axis 
III, cocaine dependence; Axis IV, PTSD; and Axis V, 
depressive disorder, not otherwise specified.  The veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 30/40.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130.  Additionally, in a 
VA treatment record dated later in July 2000, it was noted 
that the veteran had PTSD, but was "not in any particular 
treatment for that at this point."  Furthermore, it was 
noted that the veteran had "longstanding problems with 
alcohol and does not stick around for any program."  There 
are numerous other treatment records in the claims file that 
reflect treatment for alcohol and substance disorders, while 
including references to PTSD.  There are also a few diagnoses 
of record of a personality disorder.  The Board finds that it 
is nearly impossible from the record as it stands to 
ascertain which symptoms are specifically attributable to the 
veteran's service-connected PTSD, and which are attributable 
to the veteran's nonservice-connected alcohol dependence and 
substance abuse.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

The Board acknowledges that on June 25, 2001, BVA Chairman's 
Memorandum No. 01-01-13, was issued, imposing a temporary 
stay on the adjudication of certain claims for compensation 
based on alcohol and drug abuse related disabilities, claimed 
either as secondary to or as a symptom of a service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  In the present case, the 
veteran is not specifically claiming that his alcohol and 
drug abuse are symptoms of his PTSD.  Rather, the veteran is 
simply claiming that he should be assigned a higher rating 
for his PTSD.  As such, it does not appear that the above-
noted stay applies in this case.  Nevertheless, to the extent 
that a medical professional could isolate the veteran's PTSD 
symptoms, it would be helpful for evaluating the severity of 
the PTSD.  

Moreover, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 
("VCAA"), which essentially heightens the VA's duty to 
assist claimants develop their claims.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  
According to this new law, a "medical examination or a 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim."  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159(c)(4)).  

In the present case, for the reasons outlined above, the 
Board finds that a VA examination is necessary in this case 
to ascertain, if possible, what symptoms are attributable to 
the veteran's service-connected PTSD, and what symptoms are 
due to other nonservice-connected disorders, such as alcohol 
and drug abuse, so that the Board can properly evaluate the 
severity of the veteran's PTSD.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The RO should review the claims files 
and undertake any necessary action to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The RO should contact the veteran and 
his representative, and request the names 
and addresses of any medical providers 
(both VA and non-VA), who have treated 
the veteran for PTSD, and whose records 
are not already in the claims file.  If 
any such records are identified, the RO 
should assist the veteran in obtaining 
those records, and associate them with 
the claims file.

3.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA psychiatric examination to ascertain 
the severity of his PTSD.  The claims 
file must be made available to the 
examiner and reviewed in connection with 
the examination.  To the extent possible, 
the examiner is specifically requested to 
identify the symptoms and manifestations 
specifically attributed to the veteran's 
service-connected PTSD, and to 
disassociate the symptoms due to alcohol 
or drug abuse, a personality disorder, or 
some other nonservice-connected disorder.  
For example, the examiner is requested to 
comment on whether the veteran's suicidal 
and homicidal ideations and anger 
problems are due to his PTSD, or due to 
other causes.  The examiner is also 
requested to report a Global Assessment 
of Functioning (GAF) score solely 
attributable to the PTSD, if possible.  
If the examiner determines that it is not 
possible to distinguish the symptoms due 
to PTSD from other symptoms, the examiner 
is requested to provide a medical opinion 
to that effect, including a discussion 
regarding the basis of that conclusion. 

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

